PATTERSON, Chief Judge.
In these consolidated appeals, Daniel Carter challenges his judgment and sentences for twenty counts of grand theft and one count of racketeering and the order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.800(a). In the direct appeal, appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and In re Anders Briefs, 581 So.2d 149 (Fla.1991), alleging that there are no meritorious grounds for appeal. In response, Carter has filed a pro se brief raising various allegations of error. Upon an independent review of the record, we agree with appellate counsel that the trial was free of reversible error and, therefore, affirm Carter’s judgment and sentence.
In his motion for postconviction relief, Carter alleges certain sentencing errors which the trial court did not address. The trial court erred in denying Carter’s motion on the basis that Carter had filed a direct appeal of his case. A trial court retains jurisdiction to consider motions filed pursuant to rule 3.800(a) while an appeal is pending. See Fla. R.App. P. 9.600(d); Johnson v. State, 697 So.2d 1304 (Fla. 2d DCA 1997). Accordingly, we remand Carter’s postconviction motion to the trial court for reconsideration.
Affirmed in part, reversed in part, and remanded.
PARKER and CASANUEVA, JJ., Concur.